


Exhibit 10.3.1

 

PROSPECTOR PARTNERS, LLC

 

INVESTMENT MANAGEMENT AGREEMENT

 

PROSPECTOR PARTNERS, LLC, a Delaware limited liability company (the “Adviser”),
having an address at 370 Church Street, Guilford, Connecticut 06437, and
OneBeacon Insurance Group, Ltd., a Bermuda Corporation (“OneBeacon”), having an
address at Bank of Butterfield Building, 42 Reid Street, Hamilton HM 12,
Bermuda, hereby enter into this Investment Management Agreement, dated as of 
March 1, 2011 (this “Agreement”), and hereby agree that the Adviser shall act as
discretionary adviser with respect to the specified assets of each subsidiary of
OneBeacon identified on Schedule A (each, a “Client”) to this Agreement as such
schedule may be amended from time to time to add new subsidiaries as Clients on
the following terms and conditions:

 

1.     Investment Accounts  The investment account of each of the entities
identified in Schedule A to this Agreement (each an “Investment Account”) shall
consist of cash and securities  in an amount equal to at least $30,000,000 (the
“Minimum Account Amount”), or such other amount as may be agreed to by the
Adviser, initially furnished by the Client for investment pursuant to this
Agreement, as well as all other assets which become part of each Investment
Account as a result of trading therein or additions thereto, except for amounts
withdrawn there from and paid to the Client.  Each Client may make additions to
the Investment Account in amounts exceeding $100,000, or in such other amount as
may be agreed to by the Adviser, provided that the Adviser shall have received
prompt written notice of such additions.  Each Client may make withdrawals from
its’ Investment Account in such amounts as it shall determine upon not less than
30 days prior written notice thereof to the Adviser and provided that the
withdrawal shall not cause the assets in the Investment Account to fall below
the Minimum Account Amount, unless otherwise agreed to by the Adviser.

 

2.     Services of Adviser  By execution of this Agreement the Adviser accepts
appointment as adviser for each Investment Account with full discretion and
agrees to supervise and direct the investments of each Investment Account in
accordance with the investment objective, policies and restrictions described in
the investment guidelines attached hereto as Schedule B (the “Investment
Guidelines”).  In the performance of its services, the Adviser will not be
liable for any error in judgment or any acts or omissions to act except those
resulting from the Adviser’s gross negligence, willful misconduct or
malfeasance.  Nothing herein shall in any way constitute a waiver or limitation
of any right of any person under the federal securities laws.  The Adviser shall
have no responsibility whatsoever for the management of any assets of the
entities identified in Schedule A to this Agreement other than such entities’
Investment Account.

 

3.     Discretionary Authority  Subject to the Investment Guidelines, the
Adviser shall have full discretion and authority, without obtaining any prior
approval, as the Client’s agent and attorney-in-fact: (a) to make all investment
decisions in respect of each Investment Account on the Client’s behalf and at
the sole risk of the Client; (b) to buy, sell, exchange, convert, liquidate or
otherwise trade in any stock, bond and other securities or financial instruments
in respect of each Investment Account; (c) to place orders with respect to, and
to arrange for, any of the foregoing; and (d) in furtherance of the foregoing,
to do anything which the Adviser shall deem requisite, appropriate or advisable
in connection therewith, including, without limitation, the selection of such
brokers, dealers, and others as the Adviser shall determine in its absolute
discretion.

 

4.     Custody  The assets of each Investment Account shall be held in one or
more separately identified accounts in the custody of one or more banks, trust
companies, brokerage firms or other entities designated by the Client and
acceptable to the Adviser.  The Adviser will communicate its investment
purchase, sale and delivery instructions directly with the party identified by
the Client or other qualified depositories.  The Client shall be responsible for
all custodial arrangements and the payment of all custodial charges and fees,
and the Adviser shall have no responsibility or liability with respect to
custody arrangements or the acts, omissions or other conduct of the custodians.

 

--------------------------------------------------------------------------------


 

5.     Brokerage  When placing orders for the execution of transactions for an
Investment Account, the Adviser may allocate all transactions to such brokers or
dealers, for execution on such markets, at such prices and commission rates, as
are selected by the Adviser in its sole discretion.  In selecting brokers or
dealers to execute transactions, the Adviser need not solicit competitive bids
and does not have an obligation to seek the lowest available commission cost. 
It is not the Adviser’s practice to negotiate “execution only” commission rates,
and, in negotiating commission rates, the Adviser shall take into account the
financial stability and reputation of brokerage firms and brokerage and research
services provided by such brokers.  An Investment Account may be deemed to be
paying for research provided or paid for by the broker which is included in the
commission rate although the Investment Account may not, in any particular
instance, be the direct or indirect beneficiary of the research services
provided. All products and services furnished by brokers will be limited to
products and services which constitute “brokerage and research services” within
the meaning of the “safe harbor” set forth in Section 28(e) of the Securities
Exchange Act of 1934, as amended (the “Safe Harbor”) and all such products and
services will satisfy all of the conditions under the Safe Harbor for reliance
by the Adviser.  Research furnished by brokers may include, but is not limited
to, written information and analyses concerning specific securities, companies
or sectors; market, finance and economic studies and forecasts; financial
publications; statistics and pricing services; discussions with research
personnel; and software and data bases utilized in the investment management
process.  OneBeacon acknowledges on behalf of each Client that since commission
rates are generally negotiable, selecting brokers on the basis of considerations
which are not limited to applicable commission rates may at times result in
higher transaction costs than would otherwise be obtainable. The Adviser is
hereby authorized to, and OneBeacon acknowledges on behalf of each Client that
the Adviser may aggregate orders on behalf of each Investment Account with
orders on behalf of other clients of the Adviser.  In such event, allocation of
the securities purchased or sold, as well as expenses incurred in the
transaction, shall be made in a manner which the Adviser considers to be the
most fair and equitable to all of its clients, including the Clients.

 

6.     Representations and Warranties

 

(a)   OneBeacon represents, warrants and agrees that:

 

(i)            it has full legal power and authority to enter into this
Agreement;

 

(ii)           the appointment of the Adviser hereunder is permitted by each
Client’s governing documents and any investment management agreement between 
OneBeacon and the Clients to this Agreement and has been duly authorized by all
necessary corporate or other action; and

 

(iii)          it will indemnify the Adviser and hold it harmless against any
and all losses, costs, claims and liabilities which the Adviser may suffer or
incur arising out of any material breach of these representations and warranties
of  OneBeacon.

 

(b)   The Adviser represents, warrants and agrees that:

 

(i)            it has full legal power and authority to enter into this
Agreement;

 

(ii)           it is registered as an investment adviser with the Securities and
Exchange Commission pursuant to the Investment Advisers Act of 1940, as amended
(the “Advisers Act”);

 

(iii)          entering into this Agreement has been duly authorized by all
necessary action; and

 

(iv)  it will indemnify OneBeacon and hold it harmless against any and all
losses,

 

2

--------------------------------------------------------------------------------


 

costs, claims and liabilities which OneBeacon or any Client may suffer or incur
arising out of any material breach of any representations and warranties of the
Adviser.

 

7.     Reports  The Adviser shall provide OneBeacon with reports containing the
status of the Investment Account at least monthly (i.e. “Flash Report”), and
will provide written advisory report letters on a quarterly basis.  All records
maintained pursuant to this Agreement shall be subject to examination by
OneBeacon and by persons authorized by it, or by appropriate governmental
authorities, at all times upon reasonable notice.  The Adviser shall provide
copies of trade tickets, custodial reports and other records OneBeacon
reasonably requires for accounting or tax purposes.

 

8.     Management Fee and Expenses The Adviser will be paid a quarterly
management fee (the “Management Fee”) for its investment advisory services
provided hereunder, determined in accordance with Schedule C to this Agreement. 
During the term of this Agreement, the Management Fee shall be billed and
payable in arrears on a quarterly basis within 10 days after the last day of
each calendar quarter based upon the value of the Investment Accounts as of the
last day of the immediately preceding calendar quarter.  The Management Fee
shall be pro-rated for any partial quarter.  It is understood that, in the event
that the Management Fee is to be paid by the custodian out of the Investment
Accounts, OneBeacon or the Clients will provide written authorization to the
custodian to pay the Management Fee directly from the Investment Accounts.

 

(a)   Each Investment Account shall be responsible for all expenses incurred
directly in connection with transactions effected on behalf of the Investment
Account pursuant to this Agreement and shall include: custodial fees; PAM
accounting service fees, Infomediary, investment expenses such as commissions;
and other expenses reasonably related to the purchase, sale or transmittal of
Investment Account assets (other than research fees and expenses with respect to
the Investment Account).

 

9.     Confidential Relationship. The Parties hereby agree that all of the
information provided to the Client by the Advisor and to the Advisor by the
Client shall be considered proprietary and confidential in nature (hereinafter,
the “Confidential Information”) and, as such, shall not be disclosed or revealed
or caused to be disclosed or revealed, in any manner, to any non-party to this
Agreement, except:

 

(a)   (as may be required by law or any judicial, regulatory or self-regulatory
authority (including without limitation any required filing with the SEC or any
state insurance regulator), provided that notice of any such disclosure is at
the time sent to the other party, except that no notice will be required for
routine SEC or department of insurance filings or routine state department of
insurance financial or market conduct exams,

 

(b)   as the either party may consent to specifically in advance in writing;
provided, however, that

 

(c)   any such Confidential Information may be disclosed to each party’s
officers, directors, employees, consultants, contractors, advisors, and
fiduciaries (“Representatives”) who need to know such information in order to
carry out the purpose of the disclosure and so long as they agree to keep it
confidential;

 

(d)   “Confidential Information” does not include any information which (A) is
or subsequently becomes published or available to the public other than by
breach of this Agreement, (B) is received by receiving party from a non-party
not in breach of any obligation of confidentiality, (C) is independently
developed by receiving party, or (D) was in receiving party’s possession or
known to receiving party before disclosing party disclosed it to receiving party
except for Client’s investments subject to subsection (v) below; and

 

(e)   Advisor Confidential Information does not include the identification of
the Client

 

3

--------------------------------------------------------------------------------


 

as a Client or a Client’s investments as of a given point in time which are
required to be disclosed together with investments of Advisor’s other clients to
comply with applicable federal securities laws (which is consistent with
(iv) (A) above).

 

ii)             The Client agrees that:

 

(a)   Adviser may disclose that the Client is a client of the Adviser and to the
inclusion of the Client on a list of representative clients of the Adviser or in
other marketing materials;

 

(b)   Adviser shall be permitted to retain copies of all documentation necessary
under the Advisers Act to support the track record or otherwise required to be
retained under the Advisers Act and related rules, but only for such period as
required to be retained under applicable federal securities laws; and

 

(c)   The Client shall not allow the Confidential Information to be used to
purchase, sell, trade or invest in any securities, instruments or other
investments owned by the Account without obtaining the prior written consent of
the Advisor, unless such consent is impossible or impractical due to an event of
force majeure that interferes with Advisor’s performance under this Agreement;
and further acknowledges that:

 

(d)   The Advisor or its affiliates may be irrevocably damaged if the covenants
herein are not specifically enforced and, accordingly, the Client hereby further
agrees that, in addition to any other relief or remedies available to the
Advisor, the Advisor shall be entitled to seek an appropriate injunction or
other equitable remedy from a court with proper jurisdiction for the purposes of
restraining the Client from any actual or threatened breach of such covenant,
and no bond or security will be required in connection therewith.  In any event,
the Client shall be responsible for any breach of this Agreement by any of the
Client’s Representatives, and the Client agrees, at its sole expense, to take
all reasonable measures (including, without limitation, court proceedings) to
restrain its Representatives from prohibited or unauthorized disclosure or use
of the Confidential Information or any other breach of the terms of this
Agreement.

 

(e)   Advisor agrees that the Client shall be permitted to report the Investment
Track Record (on a stand-alone basis, as part of its total portfolio return or
otherwise) with respect to the Investment Account in any internal or external
reports of it or its affiliates.

 

10.  Non-Assignability  No “assignment”, as that term is defined in the Advisers
Act, of this Agreement shall be made by the Adviser or OneBeacon without the
written consent of the other party.

 

11.  Directions to the Adviser  All directions by OneBeacon by or on behalf of
the Clients to the Adviser shall sent via e-mail with a written confirmation in
the manner set forth in Section 16 bellow.  The Adviser shall be fully protected
in relying upon any such writing or e-mail which the Adviser believes to be
genuine and signed or presented by the proper person or persons, shall be under
no duty to make any investigation or inquiry as to any statement contained
therein and may accept the same as conclusive evidence of the truth and accuracy
of the statements therein contained.

 

12.  Consultation with Counsel  The Adviser may consult with legal counsel (who
may be counsel to OneBeacon) concerning any question that may arise with
reference to its duties under this Agreement, and the opinion of such counsel
shall be full and complete protection in respect of any action taken or omitted
by the Adviser hereunder in good faith and in accordance with such opinion.

 

13.  Services to Other Clients  It is understood that the Adviser acts as
investment adviser to other clients and may give advice and take action with
respect to such clients that differs from the

 

4

--------------------------------------------------------------------------------


 

advice given or the action taken with respect to the Investment Accounts. 
Nothing in this Agreement shall restrict the right of the Adviser, its members,
managers, officers, employees or affiliates to perform investment management or
advisory services for any other person or entity, and the performance of such
service for others shall not be deemed to violate or give rise to any duty or
obligation to the Client.

 

14.  Investment by the Adviser for Its Own Account  Nothing in this Agreement
shall limit or restrict the Adviser or any of its members, managers, officers,
employees or affiliates from buying, selling or trading any securities for its
or their own account or accounts.  OneBeacon on behalf of each Client
acknowledges that the Adviser and its members, managers, officers, employees,
affiliates and other clients may at any time have, acquire, increase, decrease
or dispose of securities which are at or about the same time acquired or
disposed of for the account of a Client.  The Adviser shall have no obligation
to purchase or sell for the Investment Accounts or to recommend for purchase or
sale by the Investment Accounts any security that the Adviser or its members,
managers, officers, employees or affiliates may purchase or sell for itself or
themselves or for any other client.

 

15.  Proxies  Subject to any other written instructions of OneBeacon, the
Adviser is hereby appointed  OneBeacon’s agent and attorney-in-fact in its
discretion to vote, convert or tender in an exchange or tender offer any
securities in the Investment Accounts, to execute proxies, waivers, consents and
other instruments with respect to such securities, to endorse, transfer or
deliver such securities and to participate in or consent to any plan of
reorganization, merger, combination, consolidation, liquidation or similar plan
with reference to such securities.

 

16.  Notices  All notices and instructions with respect to securities
transactions or any other matters contemplated by this Agreement shall be deemed
duly given when delivered via e-mail and in writing or deposited by first-class
mail to the following addresses: (a) if to the Adviser, at its address set forth
above, Attention: Peter N Perugini, CFO, or (b) if to OneBeacon, at its address
set forth above, Attention Paul McDonough, CFO.  The Adviser or the Client may
change its address or specify a different manner of addressing itself by giving
notice of such change in writing to the other party.

 

17.  Entire Agreement; Amendment  This Agreement sets forth the entire agreement
of the parties with respect to management of the Investment Account and shall
not be amended except by an instrument in writing signed by the parties hereto.

 

18.  Termination  This Agreement shall continue in force from the date hereof
until December 31, 2014.  The initial term will be extendible by OneBeacon for
an additional one year (a fourth year) at/prior to the end of the second year of
the term, and if so extended, for a second additional year (a fifth year)
at/prior to the end of the third year of the term.    Notwithstanding the
foregoing, this Agreement shall be terminable by OneBeacon upon written notice
to the Adviser at least thirty (30) days prior to the date upon which such
termination is to become effective (i) for cause (including material
non-performance by the Adviser), (ii) if either John Gillespie or Richard Howard
are no-longer affiliated with the Adviser, (iii) if there is a change in control
of the Adviser (change in control in this case shall mean a more than 50% change
in the voting interest of the Adviser), or (iv) if White Mountains’ voting
interest in OneBeacon falls below 50%.  Each Client shall honor any trades
executed but not settled before the date of any termination under this
Agreement.  The fee for the calendar quarter during which any termination of
this Agreement shall occur shall be paid as of the date of termination and
prorated if the effective date does not coincide with the end of the quarter.

 

19.  Governing Law  To the extent that the interpretation or effect of this
Agreement shall depend on state law, this Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

 

20.  Effective Date  This Agreement shall become effective on the date first
written above.

 

21.  Receipt of Disclosure Statement  OneBeacon acknowledges receipt of a copy
of Part II of the Adviser’s Form ADV in compliance with Rule 204-3(b) under the
Advisers Act  more than 48 hours prior to the date of execution of this
Agreement.  The Adviser shall annually and without charge,

 

5

--------------------------------------------------------------------------------

 

upon request by OneBeacon, deliver to OneBeacon the current version of such form
or a written document containing at least the information then required to be
contained in such form.

 

22.   Counterparts  This Agreement may be executed in two counterparts, each one
of which shall be deemed to be an original.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized representatives as of the date first written
above.

 

ADVISER:

 

ONEBEACON:

 

 

 

PROSPECTOR PARTNERS, LLC

 

ONEBEACON INSURANCE GROUP, LTD.

 

 

 

By:

/s/John Gillespie

 

By:

/s/ Paul H. McDonough

 

 

 

 

 

 

 

 

 

 

Title:

Managing Member

 

Title:

CFO

 

6

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SUBSIDIARIES OF ONEBEACON INSURANCE GROUP, LTD. SUBJECT TO THIS INVESTMENT
MANAGEMENT AGREEMENT

 

OneBeacon U.S. Holdings, Inc..*

 

The Employers’ Fire Insurance Company

 

Homeland Insurance Company of New York

 

The Northern Assurance Company of America

 

OneBeacon America Insurance Company

 

OneBeacon Insurance Company

 

Pennsylvania General Insurance Company

 

Mill Shares Holdings (Bermuda), Ltd.*

 

--------------------------------------------------------------------------------

* Subsidiary is not subject to insurance regulations.

 

7

--------------------------------------------------------------------------------


 

SCHEDULE B

 

INVESTMENT GUIDELINES

 

Investment Objective

 

The Adviser’s objective is to achieve consistent positive returns and to
maximize long-term total returns within prudent levels of risk through capital
appreciation on a diversified portfolio of investments.

 

Performance Objectives

 

The Adviser will report to OneBeacon Insurance Group, Ltd. on a quarterly basis
to review the Adviser’s total investment performance.  It is understood that
there are likely to be short-term periods during which performance deviates from
market indices.  During such times, greater emphasis shall be placed on
performance comparisons with investment managers employing similar styles.  The
overall performance of the Adviser’s Investment Accounts will be measured by
referencing broad equity market indices over a 3-year rolling period.

 

Guidelines

 

The Adviser must remain a registered adviser under the Investment Advisors Act
of 1940.  Wherever these guidelines contain a limitation expressed as a
percentage of the portfolio assets, that percentage shall be measured solely
with reference to the assets that are under the Adviser’s control. Subject to
these guidelines, the Adviser shall have full discretion to manage the
Investment Account’s assets.

 

·                  The Adviser may not purchase securities on margin, sell
short, or enter into derivative transactions in the Investment Account without
the written consent of OneBeacon Insurance Group, Ltd.

 

·                  The Adviser may purchase Rule 144A securities provided such
securities are judged by the Adviser to be liquid and do not in the aggregate
exceed 20% of the market value of the Account. The Adviser shall also be able to
purchase securities if such securities are convertible into publicly traded
securities.

 

·                  At least 95% of the Investment Account will consist of
securities of companies having a market capitalization of $100 million or
greater.

 

·                  The Investment Account may include domestic and non-domestic
securities (common stocks, securities that are convertible into common stocks,
preferred stocks, bonds, warrants and rights to subscribe to common stocks) that
are listed on registered exchanges or actively traded in the over-the-counter
market.

 

·                  Issuers of securities located in countries other than the
United States, including emerging market countries, shall not exceed 40% of the
market value of the Investment Account.

 

·                 In terms of diversification, investments shall be allocated
with the intent to minimize the risk of large losses to the Investment Account. 
The maximum total investment of any one equity shall be limited to 10% of the
Investment Account at the time of purchase, and 25% of the market value of the
Investment Account.

 

·                  For entities not subject to insurance regulations, the
Adviser may purchase distressed debt, which includes, but is not limited to,
securities of troubled companies that have defaulted, are in bankruptcy, or are
on the verge of default.  The maximum total investment in distressed debt shall
be limited to 15% of the market value of the Investment Account.

 

8

--------------------------------------------------------------------------------


 

·                  If the aggregate investment in the equity securities in the
Investment Account of any one company exceeds 5% of that company’s outstanding
shares of all classes of stock of that issuer, the Adviser will notify OneBeacon
Insurance Group, Ltd.

 

·                  Notwithstanding the foregoing, in no event shall the Adviser
acquire securities of White Mountains Insurance Group, Ltd., One Beacon
Insurance Group, Ltd. or any of its affiliated companies.

 

Exceptions

 

Any exceptions taken to this Investment Guideline Statement must be submitted in
writing to OneBeacon Insurance Group, Ltd.

 

9

--------------------------------------------------------------------------------


 

SCHEDULE C

 

FEE SCHEDULE TO THE INVESTMENT MANAGEMENT AGREEMENT, DATED March 1, 2011,
BETWEEN PROSPECTOR PARTNERS, LLC AND ONEBEACON INSURANCE GROUP, LTD.

 

Each term used in this Schedule C but not defined herein shall have the meaning
assigned to that term in the Investment Management Agreement, dated March 1,
2011 (the “Agreement”), between OneBeacon Insurance Group, Ltd. and Prospector
Partners, LLC, the adviser (the “Adviser”).

 

1.     The Adviser shall be paid a Management Fee (pro rated for periods less
than a full calendar quarter) computed in accordance with the table below based
on the value of the aggregate net assets (including cash and cash equivalents)
of each Investment Account and the net assets of each other client of the
Adviser identified on Schedule D to this Agreement (such collective aggregate
net assets shall be referred to as the “Aggregate Net Assets”), determined in
accordance with paragraph Section 2 below.  Each entity identified in Schedule A
and each other client of the Adviser identified in Schedule D will bear its
proportionate share of the Management Fee.

 

Aggregate Net Assets

 

Annual Fee

 

Quarterly Fee

 

 

 

 

 

 

 

Up to $200 million

 

100 basis points
(1.00% or 0.0100)

 

25 basis points
(0.25% or 0.00250)

 

 

 

 

 

 

 

Next $200 million
(From $200 million to $400 million)

 

50 basis points

 

12.50 basis points

 

 

 

 

 

 

 

Amounts over $400 million

 

25 basis points

 

6.25 basis points

 

 

2.     For all purposes under the Agreement, including the determination of the
Management Fee, the market value of securities shall be as follows: securities
that are listed on a national securities exchange shall be valued at their last
sales price on the date of determination and securities that are not so listed
shall be valued at their last sales price on the date of determination, or if no
sales of such securities occurred on the date of determination, such securities
shall be valued at the last “bid” price at the close of business on such day (or
if sold short at the last “asked” price at the close of business on such day)
quoted by the National Association of Securities Dealers, Inc.’s Automatic
Quotation System or, if not quoted on such system, by one of the principal
market makers in such securities selected by the Adviser.  Notwithstanding the
foregoing, if the securities to be valued constitute a block which, in the
judgment of the Adviser, could not be liquidated in a reasonable time without
depressing the market, such block shall then be valued by the Adviser but not at
a unit value in excess of the quoted market price for such security.  All other
assets of the Investment Accounts shall be assigned such value as the Adviser
may reasonably determine.

 

10

--------------------------------------------------------------------------------


 

SCHEDULE D

 

CLIENTS OF PROSPECTOR PARTNERS, LLC SUBJECT TO FEE SCHEDULE SET FORTH IN
SCHEDULE C

 

OneBeacon U.S. Holdings, Inc.

 

The Employers’ Fire Insurance Company

 

Homeland Insurance Company of New York

 

The Northern Assurance Company of America

 

OneBeacon America Insurance Company

 

OneBeacon Insurance Company

 

Pennsylvania General Insurance Company

 

Mill Shares Holdings (Bermuda), Ltd.

 

OneBeacon Insurance Pension Plan

 

OneBeacon Insurance Savings Plan- Equity 401k

 

OneBeacon Insurance Savings Plan- Fully Managed

 

OneBeacon Insurance Excess Benefit Plan

 

11

--------------------------------------------------------------------------------
